Citation Nr: 1441589	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-09 995	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for right knee disability, including as secondary to service-connected osteochondritis dissecans of the left talus.  

2.  Entitlement to service connection for left knee disability, also including as secondary to service-connected osteochondritis dissecans of the left talus.  

3.  Entitlement to service connection for tinnitus, including as secondary to 
service-connected hypertension. 

4.  Entitlement to a rating higher than 10 percent for the osteochondritis dissecans of the left talus prior to June 7, 2010 and since August 1, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 11, 1998 to April 6, 1998.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which continued an evaluation of 10 percent for the osteochondritis dissecans of his left talus; denied service connection for tinnitus; denied petitions to reopen claims for service connection for bilateral knee disability and bilateral hip disability; and denied service connection for degenerative joint disease of the ankles.

In a subsequent January 2011 rating decision, the RO granted a temporary total (i.e., a temporary 100 percent) evaluation for the osteochondritis dessicans of the left talus from June 7, 2010 to July 31, 2010 based on convalescence following arthroscopic ankle debridement surgery.  Effective August 1, 2010, the prior 10 percent rating for this service-connected disability resumed.

In a February 2014 decision, the Board denied the petition to reopen the claim for service connection for bilateral hip disability and denied service connection for degenerative joint disease of the ankles.  Consequently, absent an appeal of those claims to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), they are no longer before the Board.  Additionally, however, the Board reopened the claim for service connection for bilateral knee disability, but remanded this claim for further development before readjudicating it on its underlying merits.  The Board also remanded, rather than immediately decided, the remaining claims for service connection for tinnitus and for a higher rating for the osteochondritis dissecans of the left talus before June 7, 2010, and since August 1, 2010.



FINDINGS OF FACT

1.  The Veteran is not shown to have a current, chronic disability of either knee, much less as a result or consequence of his military service.  

2.  His tinnitus also is not shown to be related or attributable to his service, including caused or aggravated by his service-connected hypertension.  

3.  The osteochondritis dissecans of his left talus is not manifested by more than mild limitation of motion of this ankle.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for right knee disability, including as secondary to the service-connected osteochondritis dissecans of the left talus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria are not met for entitlement to service connection for left knee disability, also including as secondary to the service-connected osteochondritis dissecans of the left talus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

3.  The criteria are not met for entitlement to service connection for tinnitus, including as secondary to service-connected hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

4.  The criteria are not met for a rating higher than 10 percent for the osteochondritis dissecans of the left talus, either prior to June 7, 2010 or since August 1, 2010.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in a December 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence he needed to submit versus the information and evidence VA would obtain for him, so on his behalf.  The letter also provided him the required information pertaining to the assignment of disability ratings and effective dates (as concerning his service-connection claims), as well as the type of evidence impacting those determinations, consistent with Dingess/Hartman.  Consequently, no further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to these claims being decided.   The pertinent medical evidence associated with the claims file for consideration consists of the service treatment records (STRs), post-service treatment records, the reports of VA examinations, and the assertions of the Veteran and his representative.  The Board thus finds that no further action is required prior to appellate consideration of these claims, especially considering the Board already as mentioned remanded them in February 2014 for further development.  

II.  Analysis

A.  Service-Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is generally established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

A disability that is proximately due to, the result of, or being aggravated by a service-connected disability also shall be service connected on this secondary basis.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).


The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral (Left and Right) Knee Disability

The evidence does not show the Veteran has exhibited a current, chronic disability of either knee at any time during the appeal period.  Notably, pursuant to the February 2014 remand, he was afforded a VA examination in April 2014 to determine the likelihood that any current right or left knee disability had been caused or aggravated by the service-connected osteochondritis dissecans of his left talus.  During the examination, he reported that he was then currently experiencing joint swelling and aching pain.  He indicated that he had not sustained any particular injury, had not had any surgery, and did not experience any instability or locking of his knees.  He noted that he did take pain medications, meloxicam and tramadol.  On physical examination, range of motion of both knees was found to be normal, with no objective evidence of pain on motion of either knee and no additional limitation of motion on repetitive-use testing.  The examiner found that the Veteran did not have any functional loss or functional impairment of either knee and did not have any pain on palpation of either knee.  Muscle strength testing showed normal (5/5) strength with bilateral knee flexion and extension.  Joint-stability testing also had entirely normal findings, bilaterally.  Imaging studies did not show degenerative or traumatic arthritis, patellar subluxation or any other significant findings.


The VA examiner thus concluded that the Veteran's knees were normal and did not affect his ability to work.  Additionally, there is no other objective medical evidence during the appeal period (i.e., since the Veteran's petition to reopen this claim for service connection for bilateral knee disability was received in October 2008) showing a finding of disability of either knee.  Notably, an earlier August 2006 VA primary care note shows a diagnosis of internal derangement of the left knee and includes objective findings of medial joint line tenderness, increased drawer laxity, increased valgus/varus laxity, and a positive McMurray's sign.  However, those findings were more than two years prior to the filing of the petition to reopen this claim for service connection in October 2008.

The Veteran showing he actually has this claimed disability, or at the very least that he has at some point since or contemporaneous to the filing of this claim, is the most fundamental requirement of this claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).


Here, then, given the lack of any objective findings suggestive of bilateral knee disability since the filing of the petition to reopen these claims and the grossly normal findings during the February 2014 VA examination, on remand, the medical evidence simply does not establish the presence of a current left or right knee disability during the appeal period.

The Veteran essentially asserts that he does have a current bilateral knee disability and did report symptoms of joint swelling and aching pain during the February 2014 VA examination.  But these type symptoms, without a diagnosed or identifiable underlying malady or condition accounting for them, do not in and of themselves constitute a ratable disability for which service connection may be granted.  See e.g. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Also, while the Veteran is competent to report symptoms he experiences such as swelling and pain, without any demonstrated expertise concerning the diagnosis of knee disability, the Board finds that his opinion concerning the presence of such disability is outweighed by the findings of the VA examiner, considered together with the lack of any other medical evidence of record showing a diagnosis of any underlying left or right knee disability during the appeal period.  The Veteran's unsubstantiated lay assertions are outweighed by the VA examiner's contrary findings, and the VA examiner is medical professional who considered the Veteran's statements and the pertinent evidence of record and found against any notion of present-day disability involving either knee.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In sum, in the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, service connection for right and left knee disability is not warranted.


Tinnitus

Concerning this claim for service connection for tinnitus, there is no indication of any tinnitus during the Veteran's service or even for many years after it concluded.  Instead, the earliest mention of tinnitus dates from the Veteran's October 2008 claim.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned. He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).

But there is nothing in the record on appeal suggesting a direct relationship between his military service and any current tinnitus and, in fact, he had not alleged any such direct relationship or correlation.  To the contrary, during an April 2014 VA audiological evaluation, the examining audiologist found that it was less likely than not (less than 50% probability) that any current tinnitus was directly caused by or is a result of military noise exposure.  This evaluating audiologist observed the Veteran had normal hearing bilaterally with no threshold shift during his service and that there was no report of tinnitus during his service found in the claims file.  The examiner also noted that the Veteran had attributed his instead tinnitus to "changes in blood pressure" (a presumed reference to his service-connected hypertension).  Accordingly, there is no basis for awarding service connection for tinnitus on a direct-incurrence basis.  38 C.F.R. § 3.303(a).


Regarding the Veteran's assertion that his tinnitus, instead, is secondarily related to his service - again, meaning either caused or aggravated by his hypertension - a July 2014 VA medical opinion was obtained pursuant to the Board's February 2014 remand to address the likelihood that such a temporal relationship exist.  The July 2014 VA physician, after reviewing the record in detail, found that although the Veteran had been awarded service connection for hypertension, he had over the years remained primarily normotensive (i.e., exhibiting normal blood pressure).  The examiner also noted that review of a Mayo Clinic staff report pertaining to tinnitus indicates there is no demonstrated causal connection between hypertension and high blood pressure and tinnitus.  Also regarding potential aggravation, one form of tinnitus (i.e., pulsatile tinnitus) could in rare cases be linked to a blood vessel disorder, including high blood pressure and hypertension, and in such cases hypertension and factors that increase blood pressure could make tinnitus more noticeable.  However, because the Veteran had not experienced malignant nor labile nor uncontrolled hypertension, but instead had remained normotensive, this VA examiner ultimately concluded there was no basis for finding that any hypertension/high blood pressure had resulted in any such aggravation.  

The Board sees the VA examiner also offered additional non-pertinent opinions concerning whether tinnitus (i.e., a predominantly subjective phenomenon) was objectively present and also whether the Veteran should actually qualify as a "Veteran."  While these additional findings tend to detract from the persuasiveness of the VA examiner's opinion concerning the specific matter at hand, the Board notes that he did still opine that it was highly unlikely that any current tinnitus was caused or aggravated by the service-connected hypertension and also provided an adequate rationale for these findings.  Once again the examiner specifically noted that a causal relationship between hypertension/high blood pressure and tinnitus simply is not shown to exist, at least in this particular instance since the Veteran has been predominantly normotensive (notably, he has consistently been assigned a noncompensable rating for his hypertension, which lends support to this normotensive finding).  There is no basis for concluding he represents one of the 

relatively rare cases where hypertension has made tinnitus more noticeable (i.e., aggravated it).  Thus, the VA examiner's opinion may still be afforded significant probative weight, including in relation to the Veteran's lay assertions.

Moreover, there is no medical opinion of record to the contrary (i.e., a medical opinion tending to indicate that any current tinnitus has been caused or aggravated by the service-connected hypertension).  Further, although the Veteran asserts that his tinnitus was caused and/or aggravated by hypertension/high blood pressure, as a layman without any demonstrated expert knowledge concerning the etiology of tinnitus, his assertion concerning this is afforded less probative weight than that of the July 2014 VA examiner.  See e.g Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  Thus, the weight of the overall evidence is against a finding that the service-connected hypertension has caused or aggravated any current tinnitus.  Accordingly, because tinnitus is not shown to be directly related to the Veteran's service or secondarily related by way of the service-connected hypertension, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. §§ 3.303, 3.310; Alemany v. Brown, 9 Vet. App. 518 (1996).

B.  Increased Rating for the Osteochondritis Dissecans of the Left Talus

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," especially seeing as though this consideration is warranted irrespective of whether, as here, it is an established or instead initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left talus disability has not varied significantly during the appeal period.  The relevant temporal focus is on the status of this disability since the year immediately preceding the filing of this increased-rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), and assuming those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  But although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417 (1995).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The osteochondritis dissecans of the Veteran's left talus (i.e., ankle bone) is currently rated as 10-percent disabling under Diagnostic Code 5271 based on moderate limitation of motion of the ankle.  Under this Code, "moderate" limitation of motion warrants a 10 percent rating, whereas "marked" limitation of motion warrants a higher 20 percent rating.  As a point of reference, normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Considering whether a higher rating might be warranted under this Code, during a December 2008 QTC examination, range of motion of the left ankle was 20 degrees dorsiflexion and 45 degrees plantar flexion.  It was noted that joint function was additionally limited by pain after repetitive use but that there was no additional limitation in degree.  Similarly, during an April 2014 VA examination, left ankle plantar flexion was to 45 degrees or greater and left ankle dorsiflexion was to 20 degrees or greater.  There was no objective evidence of painful motion in either direction and no additional loss of motion after repetitive use.   Also, VA treatment records during the appeal period do show the Veteran experiencing left ankle pain but do not show marked limitation of motion of the ankle.  For example, during a May 2010 VA orthopedic surgery visit, approximately two weeks prior to undergoing arthroscopic surgery, dorsiflexion was to 15 degrees and plantar flexion was to 30 degrees (i.e. no more than moderately limited).  Similarly in late June 2010, three weeks after the surgery, the Veteran reported no pain and had not lost any additional range of motion of the ankle.  Nor are there any other findings of more than moderate limitation of dorsiflexion or plantar flexion during the appeal period.  Accordingly, there is no basis for assigning a rating in excess of 10 percent under Code 5271.  38 C.F.R. § 4.71a.   

The Board has also considered whether a higher rating could be assigned under another Diagnostic Code applicable to left ankle disability.  However, as ankylosis of the ankle or subastragalar or tarsal joint, malunion of os calcis or astragalus and astragalectomy are not shown, there is no basis for assigning a rating under any of these Codes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5270, 5272, 5273, 5274.  Additionally, as the Veteran was noted to have pain on motion at certain times, the Board has considered whether a rating could be assigned based on such painful motion by analogy to Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.71a.  However, even if such analogy is appropriate assignment of such a rating (i.e. on the basis of painful but otherwise noncompensable motion in a single major joint) would amount to impermissible pyramiding as the Veteran is already compensated at the 10 percent level for limitation of motion.  38 C.F.R. § 4.14.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, to reiterate, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.

During the December 2008 QTC examination, joint function was additionally limited by pain following repetitive use but there was no additional limitation in degree.  And during the April 2014 VA examination, there was no additional loss of motion after repetitive use.  Notably, the Veteran was found to have functional loss and/or impairment of the left ankle in that he was noted to have some level of incoordination, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The ankle was also noted to exhibit laxity when performing the anterior drawer test.  Additionally, it was noted that the Veteran regularly used a cane and a brace and earlier VA treatment records also showed fitting with orthotics.  However, overall, the April 2014 VA examiner determined that the left ankle condition would not affect the Veteran's ability to work.  Consequently, given this finding and given that the April 2014 VA examiner actually determined that the Veteran's range of motion was normal, the Board finds that the existing 10 percent rating adequately compensates the Veteran for loss of left ankle function noted during the April 2014 VA examination.  Additionally, there are no other findings of record showing any higher level of functional loss.  

The Board also finds that the circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this claim to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation. 38 C.F.R. § 3.321(b)(1).  The schedular rating criteria for the Veteran's left ankle disabilities in conjunction with the provisions governing evaluation of functional loss, reasonably describe and contemplate the extent and severity of the disability, including insofar as his specific symptoms (e.g, instability, pain and limitation of motion).   See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer these claims for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In sum, as there is no basis in the record for assigning a rating in excess of 10 percent for the Veteran's osteochondritis dissecans of the left talus on either a schedular or extraschedular basis, the preponderance of the evidence is against this claim and it must be denied.  



ORDER

Service connection for right knee disability, to include as secondary to the service-connected osteochondritis dissecans of the left talus, is denied.

Service connection for left knee disability, also to include as secondary to the service-connected osteochondritis dissecans of the left talus, is denied.

Service connection for tinnitus, including as secondary to service-connected hypertension, is denied.


A rating higher than 10 percent for the osteochondritis dissecans of the left talus prior to June 7, 2010 and since August 1, 2010 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


